DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., US 9971197 in view of Li et al., CN 110398857.
Regarding claim 1, Song teaches (at least in Figure 1) a display apparatus (50), comprising: a backlight module (10), configured to provide backlight; and a display panel (20), disposed on a light emitting side of the backlight module, and configured to image display; wherein the backlight module comprises a light-emitting diode (LED) board (310) with one or more LEDs (330); and the LED board comprises: a circuit board (3200) configured to provide power, and comprising a plurality of pads for soldering the one or more LEDs (3240); a reflective plate (200), configured to cover the circuit board, and comprising a plurality of openings (210) for exposing the plurality of pads; and the one or more LEDs, configured to be soldered on the plurality of pads in the plurality of openings (see Figure 2); wherein a size of a first opening of the plurality of the openings is greater than a size of a first LED of the one or more LEDs (id), and the size of the first opening meets a requirement of soldering the first LED after expansion and contraction of the circuit board.  Song is silent as to the reflective member being a coating (id).
However, in the same field of endeavor of flat panel displays, Li teaches the reflective member is a coating (Figure 6, reflective film 14).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a coating in lieu of a plate, because the methods of manufacture are well known and suitable substitutes and can be provided interchangeably in order to achieve desired results.
Regarding claims 2-5 and 7-8, Song and Li teach the invention as explained above, and Song further teaches the circuit board is rectangular and has a long side and short side (Figure 1, circuit board 3200).  Li further teaches the LED is rectangular and that the opening in the reflective coating matches the shape of the LED  (Figure 6).  Further, it is the position of the examiner that, lacking criticality, changes in shape or orientation of the LEDs on the circuit board, as well as the relative length and width of the circuit boards and LEDs, would have been an obvious matter of design choice for one of ordinary skill in the art and would have been determined based on well known principals of light emission characteristics in display devices. 
Regarding claim 6, Song and Li teach the invention as explained above and Song further teaches the backlight module comprises a plurality of LED boards, and respective circuit boards of the plurality of LED boards are arranged in a direction parallel to a short side of the circuit board (Figure 1, LED boards 3200).
Regarding claim 9, Song and Li teach the invention as explained above and Song further teaches the backlight module further comprises: a protective layer, configured to cover a surface of a side of the reflective coating facing away from the circuit board, and a surface of a side of the first LED facing away from the circuit board (Figure 1, 22).
Regarding claims 10 and 11, Song and Li teach the invention as explained above and Song further teaches the backlight module further comprises: a transparent substrate, disposed on a side, facing away from the circuit board, of the protective layer; a diffuser, disposed on a side, facing away from the protective layer, of the transparent substrate; and an optical sheet, disposed on a side, facing away from the transparent substrate, of the diffuser (Figure 1, substrate 350, optical sheet 360 including diffuser), further comprising an attachment layer (between 21 and 22), disposed between the protective layer and the transparent substrate, and configured to attach the protective layer and the transparent substrate (see Figure 1); wherein a refractive index of the attachment layer is greater than a refractive index of the transparent substrate (the substrate is glass and the refractive index layer is epoxy and would have a higher refractive index).
Regarding claims 12 and 13, Song and Li teach the invention as explained above and further, it is the position of the examiner that it would have been an obvious matter of routine experimentation to optimize the refractive indexes and thicknesses of the relevant optical layers based on well known principals of light propagation through display devices and in light of the desired use of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875